Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are a “recognizer configured to…” as recited in claim 1 an “inputter configured to…” as recited in claim 2 and a “management device configured to…” as recited in claims 4-6, and 8.

Regarding the recognizer, the specification shows that it is a part of the first controller in fig.2 label 130, thus the structure of the recognizer will be any type of processing circuit.
Regarding the inputter, the specification states “The HMI 30 includes an inputter 32 and an outputter 34. The inputter 32 receives an input operation of the occupant of the host vehicle M. For example, the  inputter 32 includes a touch panel, a switch, a key, and the like.” And “The HMI 30 is an example of an "inputter" and a terminal device such as a portable phone or a personal computer is another example of the "inputter".” Thus the structure of inputter will be interpreted as any type of hardware capable of taking user input and converting it to electrical inputs.
Regarding the management device, the specification states “The parking lot management device 400 includes, for example, a communicator 410, a controller 420, and a storage 430. The communicator 410 wirelessly communicates with the host vehicle M and other vehicles and wirelessly communicates with the entrance gate 300-in, the exit gate 300-out, the entrance-monitoring camera 350, the ETC communication device 360, and the getting-into/out-monitoring camera 370. The controller 420 is implemented by, for example, a processor such as a CPU or a GPU executing a program (software). The controller 420 may be implemented by hardware (a circuit including circuitry) such as LSI, an ASIC, and an FPGA or may be implemented by software and hardware in cooperation. The program may be pre-stored in an HDD, a flash memory, or the like of the storage 430 or may be stored in a removable storage medium such as a DVD or a CD-ROM and installed in the storage 430 when the storage medium is mounted in a drive device. The storage 430 is implemented by, for example, an HDD, a flash memory, an EEPROM, a ROM, a RAM, or the like. The storage 190 stores, for example, information such as parking lot map information 432, a parking space state table 434, and use schedule information 436 in 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As there are several areas within the claim, e.g. a predetermined area, a parking lot, an outside of the parking lot. It is not completely clear which area the area refers to. For the purpose of continued examination, the examiner will interpret as the area is the predetermined area.

Claims 2-10 fail to cure the deficiency of claim 1 and are rejected for the same reason.
Additionally, claim 2 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As there are 2 users previously mentioned users, a specific user and another user, and it is unclear which user the user refers to. For the purpose of continued examination, the examiner will interpret the user as any user.

Additionally, Claim 6 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As there are several areas previously mentioned, e.g. a predetermined area, a parking lot, an outside of the parking lot. It is not completely clear which area the area refers to. For the purpose of continued examination, the examiner will interpret as the area is the predetermined area.

Additionally, Claim 7 recites the limitation "the area" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As there are several areas previously mentioned, e.g. a predetermined area, a parking lot, an outside of the parking lot. It is not completely clear which area the area refers to. For the purpose of continued examination, the examiner will interpret as the area is the predetermined area.

Claim 11 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As there are several areas within the claim, e.g. a predetermined area, a parking lot, an outside of the parking lot. It is not completely clear which area the area refers to. For the purpose of continued examination, the examiner will interpret as the area is the predetermined area.

Claim 12 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As there are several areas within the claim, e.g. a predetermined area, a parking lot, an outside of the parking lot. It is not completely clear which area the area refers to. For the purpose of continued examination, the examiner will interpret as the area is the predetermined area.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaik (US 20160125736 A1).
Regarding claim 1, Shaik teaches A vehicle control system, comprising: a recognizer configured to recognize a surrounding situation of a first vehicle (para [0028] “The computing device can also be coupled to active or passive sensor(s) that can capture data and/or signals for processing, for example, from an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system capable of transferring information specific to the environment surrounding a vehicle”); and 
a driving controller configured to cause the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle on the basis of the situation recognized by the recognizer, (Fig.1 label 180 and 190. Where the parking steps include generating a parking trajectory and autonomously parking. Where it is implied that an autonomous vehicle with the capability to autonomously park must be controlled, at least partially, by some sort of computing device that controls steering and speed of the vehicle)
wherein, when a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, the driving controller causes the first vehicle to stop at a priority position closer to a pedestrian gate leading to an outside of the parking lot than other positions within the area in preference to a second vehicle different from the first vehicle. (para [0036] “With reference to FIG. 4, the three moving vehicles 310, 320, and 330 may communicate with one another in order to determine a respective entitlement to at least one of the vacant parking spaces. In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status. …. In one example, vehicle 330 may be closer in proximity to the handicapped parking spaces 270 in Zone D than vehicle 320, but the vehicle 330 is not entitled to park in such spaces. Similarly, vehicle 310 may be closer in proximity to the vacant parking spaces in Zone A, but vehicle 310 may have a later priority arrival status than vehicle 330. The present teachings provide for the coordination of entitlement to a vacant parking space based on at least one of priority arrival information, the status identifier information of the parking space, and a status of an autonomous vehicle passenger. The factors that dictate the coordination of entitlement may be 

Regarding Claim 9, Shaik teaches wherein the driving controller changes the speed of the first vehicle when the first vehicle is moved to the priority position. (para [0042] “Once the vacant parking spaces are identified and, if necessary, entitlement is determined prior to electing a selected parking space, the present teachings provide for the creation of a trajectory to the selected vacant parking space, represented by method step 180. Method step 190 represents parking the autonomous vehicle in the selected vacant parking space.” The selected spot can be in a priority position as discussed in claim 1 rejection. Parking in a spot inherently includes moving and then stopping thus requiring a change in speed.)

Regarding claim 11, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 12, it recites a computer readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Shaik teaches A computer-readable non-transitory storage medium storing a program for causing a computer mounted in a first vehicle to execute the parking method (para [0027] “For example, a computing device may be any type of vehicle-installed, handheld, desktop, or other form of single computing device, or can be composed of multiple computing devices. A processing unit in the computing device can be a conventional central processing unit (CPU) or any other type of device, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Salvucci et al. (US 20190066505 A1, hereinafter known as Salvucci).

Regarding Claim 2, Shaik teaches The vehicle control system according to Claim 1. 

Shaik further teaches wherein, when a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is made (para [0036] “In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status.” The vehicle can then perform parking in that space as shown in fig. 1 label 180 and 190)

Shaik does not teach, an inputter configured to receive an input operation of the user and a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is input to the inputter

However, Salvucci teaches an inputter configured to receive an input operation of the user (para [0020] “The mobile application 320 may be configured to receive from a user, for example, via the mobile device 300, a query, instruction, or other request to locate an available parking space proximate the mobile device 300” where the mobile device can be a smartphone with a touchscreen as shown in fig. 1 label 300) and a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is input to the inputter (where the user requests to locate an available parking space discussed in para[0020], the request can have certain preferences one of these preferences can be a handicap space a, e.g. a priority position, as discussed in para [0021] based on user request a reservation for such a space can be made para [0023])

enable the user to select which non-parameter-meeting space is desired.”).

Regarding Claim 3, Shaik in view of Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches wherein, when a a spot has been selected (para [0036] “In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status.” The vehicle can then perform parking in that space as shown in fig. 1 label 180 and 190)

a second operation of selecting at least one of a plurality of positions leading to the gate as the priority position has been input to the inputter, (para [0022] “In the above example, if the search by the system 100 reveals that there exists an available parking space within the user-specific parameters of a free space, located within a 4-block radius of the user's location, in a designated safe zone, but it is not a handicap space, and that the only available free handicap space within a 4-block radius of the user's location is not in a designated safe zone, the system 100 may be configured to query the user if either of such non-parameter-meeting spaces is desired, notwithstanding their failure to meet all the user-specific parameters, and if so, the system 100 may be configured to enable the user to select which non-parameter-meeting space is desired.”)

Regarding Claim 4, Shaik in view of Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.”) 


Salvucci further teaches a system configured to cause the second vehicle to be restricted from stopping at the priority position on the basis of a scheduled time at which the first vehicle stops at the priority position when the first operation has been input to the inputter. (para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on estimated time of arrival. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.)

Regarding Claim 5, Shaik in view of Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.”)

a system configured to cause the second vehicle to be restricted from stopping at the priority position on the basis of a relative positional relationship between the priority position and a position of the first vehicle when the first operation has been input to the inputter para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available parking spaces, based on one or more of: the time the request was made; how long a user has been waiting for a request to be filled; the proximity of available parking spaces to the user and/or to the mobile device and/or to the mobile application from which the request was made; the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on location of the first vehicle. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.


Regarding Claim 6, Shaik in view of Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application configured to limit the number of second vehicles that enter the area including the priority position on the basis of a scheduled time at which the first vehicle stops at the priority position when a reservation for a parking spot has been made by the vehicle (para [0038] “In still other aspects, the present teachings may also coordinate the allocation of parking spaces based, at least in part, on a time that one or more autonomous vehicle arrived in the parking lot. In this case, one or more autonomous vehicle may be assigned with a priority rank based on arrival time. In this regard, the entitlement may be based on a combination of the priority status of the parking space and the priority rank of the autonomous vehicle. The priority rank may also be determined in combination with the priority status of the vehicle passenger, if any. In other aspects, the priority rank may be based on the movement and/or location of other neighboring vehicles in the parking lot 210 at a given time. With respect to the movement of vehicle 330, it may further be coordinated that vehicle 320 be allowed to park in the vacant handicapped space 270 of Zone B adjacent the Bank 240 before vehicle 330 parks in a vacant parking space 260 in Zone A, such that lanes are not blocked or the parking lot is not otherwise congested with traffic.” Where the second vehicle is being prevented from even entering an area close to the priority space because the first vehicle is parking there.)

Salvucci teaches to limit the number of second vehicles (para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available parking spaces, based on one or more of: the time the request was made; how long a user has been waiting for the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on estimated time of arrival. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.)

Regarding Claim 7, Shaik in view of Salvucci teaches The vehicle control system according to Claim 4. Shaik  further teaches further comprising: a first communication device mounted in the first vehicle and configured to communicate with a second communication device outside the vehicle; and a communication controller configured to transmit first information indicating that a user using the first vehicle is the specific user to the second communication device via the first communication device when the first vehicle enters the area, wherein the management device restricts the second vehicle from being stopped at the priority position in preference to the first vehicle when the first information has been received by the second communication device. (para [0036] “In various aspects, the methods of the present teachings may include coordinating an entitlement to a vacant parking space with at least one other vehicle, which is illustrated on FIG. 1 as method step 150. With reference to FIG. 4, the three moving vehicles 310, 320, and 330 may communicate with one another in order to determine a respective entitlement to at least one of the vacant parking spaces. In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status. In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.” where based on the above passage and context of the reference as a whole one of ordinary skill in the art can interpret as the first vehicle communicates its identifier with the remote computing device which receives the information and uses it to coordinate all vehicles. It is implied that in order to communicate with a remote computing device, a first communication device at the vehicle is required and a second at the remote computing device is required. As is known in computing in order to transmit data between two devices some sort of circuit or processor acting as a controller is required to enable the data transmission.)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Salvucci et al. (US 20190066505 A1, hereinafter known as Salvucci) and Kumar et al. (US 20200086853 A1, hereinafter known as Kumar).

Regarding Claim 8, Shaik in view of Salvucci teaches The vehicle control system according to Claim 2. 

further comprising a management device configured to determine that an incentive is to be provided to a user of the second vehicle that has not stopped at the priority position.

However Kumar teaches further comprising a management device configured to determine that an incentive is to be provided to a user of the second vehicle that has not stopped at the parking (Abstract “An incoming autonomous or semi-autonomous vehicle may initiate/receive parking assist by providing a credit offer to parked vehicles to autonomously move or relocate so that the incoming vehicle has space to park. The incoming vehicle may send a park assist request to a parking control server or parked vehicles, including a credit offer to provide an incentive to parked vehicles to move. In response, a parking location for the incoming vehicle along with target vehicles near the parking location that may be moved may be provided to the incoming vehicle. The target vehicles may accept or reject a request to move, along with the credit offer, e.g., in a park assist negotiation with the incoming vehicle or the parking control server. Upon acceptance of the credit offer, one or more target vehicles may move or relocate to provide room for the incoming vehicle to park.” Where an incentive is being provided to a vehicle, and therefore also it user, that moves from a parking spot. Where moving from the parking spot means the vehicle has not stopped the parking spot at the time it moves. It should be noted that the claim does not specify when the second vehicle has not stopped.) Shaik already teaches the parking position being a priority position as discussed in the claim 1 rejection.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaik in view of Salvucci to incorporate the teachings of Kumar to provide an incentive to a second vehicle to not stay in the space that a first vehicle is trying to occupy because providing an incentive counterbalances the inconvenience to the second vehicle making it more likely to comply with the request. (para [0026] “Without incentivizing 




Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Kusano et al. (US 20170329337 A1, hereinafter known as Kusano).

Regarding Claim 10, Shaik teaches The vehicle control system according to Claim 9. 

Shaik does not teach wherein the driving controller reduces the speed of the first vehicle when the second vehicle is present at the priority position as compared with when the second vehicle is not present at the priority position.

Kusano et al. further teaches wherein the driving controller reduces the speed of the first vehicle when the second vehicle is present at the priority position as compared with when the second vehicle is not present at the parking (para [0056] “fig. 10 illustrates yet another scenario in which advanced notification system 18 may be used to notify surrounding vehicles of potential hazards. In this example, autonomous vehicle 40 is being guided through a parking facility 154 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaik to incorporate the teachings of Kusano to stop the vehicle and wait, e.g. reduce the speed of the vehicle, when another vehicle is present at the parking position as compared to not needing to wait when there is not a vehicle present because not waiting could result in a collision which would decrease safety. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US 9984572 B1) teaches Systems of an electrical vehicle and the operations thereof are provided that identify parking spaces by on board sensors and negotiate with other currently parked vehicles for parking space access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668